The plaintiff’s cross petition for certification for appeal from the Appellate Court, 28 Conn. App. 208 (AC 10420), is granted, limited to the following issue:
“Having determined that a portion of the lump sum alimony award must be set aside, did the Appellate *910Court properly remand for a modified judgment rather than for a new hearing, or for a trial on all of the financial issues?”
The Supreme Court docket number is SC 14628.
Steven D. Ecker, in support of the petition.
Max F. Brunswick, in opposition.
Decided October 30, 1992